The determination of guilt is supported by substantial evidence in the form of the misbehavior report and petitioner’s hearing testimony (see Matter of Fontaine v Superintendent of Southport Correctional Facility, 35 AD3d 1113, 1113-1114 [2006], appeal dismissed 8 NY3d 943 [2007]; Matter of Kalwasinski v Goord, 31 AD3d 1081, 1082 [2006]). With respect to petitioner’s claim of hearing officer bias, it is unpreserved for our review given his failure to raise it on his administrative appeal and, in any event, is without merit (see Matter of Townes v Goord, 32 AD3d 1136, 1137 [2006]). As for petitioner’s assertion regarding irregularities in the hearing transcript, “such deficiencies are not so significant as to preclude meaningful judicial review” (Matter of Daniels v Goord, 31 AD3d 1076, 1077 [2006]).
Petitioner’s remaining contentions, to the extent preserved, have been examined and found to be unavailing.
Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.